Title: To Thomas Jefferson from John Paul Jones, 11 March 1788
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Copenhagen March 11th. 1788

I have been so much indisposed, since my arrival here the 4th. from the fatigue and excessive cold I suffered on the Road, that I have been obliged to confine myself almost constantly to my Chamber. I have kept my Bed for several Days; but I now feel myself better, and hope the danger is over.
On my arrival I paid my respects to the minister of France. He received me with great kindness. We went five days ago to the minister of foreign affairs. I was much flattered with my reception and our conversation was long and very particular respecting  America and the new constitution of which I presented a copy. He observed that it had struck him as a very dangerous power to make the president commander in cheif. In other respects it appeared to please him much as heading to a near and sure treaty of commerce between America and Denmark. It was a day of public business and I could not do more than present your letter. I shall follow the business closely.
In a few days, when I am reestablished in [my] Health, I am to be presented to the whole Court, and to Sup with the King. I shall after that be presented to all the Corps Diplomatic and other persons of Distinction here. I am infinitely indebted to the Attentions I receive from the Minister of France. I made the inquiry you desired in Holland, and should then have written to you in consequence, had I not been assured by authority that I could not doubt, that Letters had been sent you on the Subject, that could not fail of giving you satisfaction. Mr. Van Staphorst was very obliging. At Hambourg I ordered the smoak’d Beef you desired to be sent to you, to the care of the American Agent at Havre de Grace. You have nothing to do but receive it, paying what little charges may be on it.
My ill Health and fatigue on the Road hindred me from preparing the extract of the Engagement. When you see Mr. Little Page, I pray you to present my kind Compliments. It is said here that the Empress confides the [chief] command of her Fleet that will pass the Sound to Admiral Greg and that he means to call at an English Port to take Provisions &c. The Hambourg Papers, I am told, have announced the Death of Dr. Franklin. I shall be extremely concerned if the Account prove true. God forbid. The departure of the Post obliges me to conclude. I am, with a deep sense of your kind attachement, Sir, Your most obedient and most humble Servant,

Paul Jones

